Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 2/3/2021.  
Claims 3-4 are cancelled.
Claims 7, 10-13, 17-22 were previously withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US PG Pub 20080271480), hereinafter referred to as Mak and further in view of Martinez et al. (US PG .

With respect to claim 1, Mak teaches a method for removing high freeze point components from natural gas (figure 2) comprising cooling a feed gas 1 in a heat exchanger 51; separating the feed gas 2 into a first vapor portion 3/7/8 and a first liquid portion 4 in a separation vessel 52; reducing the pressure and temperature of the first vapor portion 3/7/8 using a pressure reduction device 55/64 (see paragraphs 28-39); reheating the first liquid portion using the heat exchanger (5 reheated in 51 to form stream 6); separating (in 61) the reheated first liquid portion 6 into a high freeze point components stream 25 and a non-freezing components stream 24 (see tables 1 and 2, C5+ components separated out as liquid from NGL recovery); at least partially liquefying the non-freezing component stream (stream 24 liquefied in 26 and JT valve 56 to be used as reflux to absorber). If Mak cannot be considered to explicitly disclose liquefaction of the downstream overhead to form the reflux stream 11, the examiner has previously gone on official notice that liquefaction of a downstream column overhead to be utilized as reflux is well known as is liquid reflux in general to columns and obvious to one of ordinary skill in the art to liquefy said stream to provide falling liquid (reflux) to the column to pull out heavier components from the rising vapor within the distillation column. To further support examiners past Official Notice-liquefaction of an overhead to provide reflux is also disclosed by Martinez below- stream 55/42, liquefied in 22 and liquid separated at 44a to be used as reflux in 27). Mak further discloses receiving at an upper feed point of an absorber tower 58 the at least partially liquefied non-freezing component stream 11; receiving at a lower feed point of the absorber tower 58, the first vapor portion of the separated feed gas that has been cooled (3/8/10); producing using the absorber tower, an overhead vapor product 28/29 which is substantially free of high freeze point components (see table 1 and 2) and a bottoms liquid 14 stream including freeze components and non-freeze components (bottom of absorber would include both freeze components and nonfreeze components- the examiner has previously gone on official notice that absorbers in similar LNG plants commonly have both a blend of freeze and non-freeze components in the liquid bottoms stream and it would have been obvious to separate out such products based on requirements of the product purity and reflux feeds to the downstream NGL distillation column). To support the previous assertion of Official Notice, the examiner additionally introduces Table 1 of Martinez (reference previously utilized in the office action) to show that absorber bottoms can contain freezing and non-freezing components (see Table 1, stream 8 containing methane, ethane, propane, butane some of which would freeze at certain temperatures while others do not).

Mak does not explicitly disclose reheating the overhead vapor product from the absorber tower using the heat exchanger. Martinez provides for heating an absorber overhead in the main heat exchanger (stream 38/38a/45/45a in heat exchanger 10). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to heat the absorber overhead in the main heat exchanger in order to save on external refrigeration needs and provide internal refrigeration to the feed. Mostafa additionally provides for heating an absorber overhead in a main heat exchanger and further wherein a portion of the non-freezing components stream are routed through the heat exchanger so as to be partially liquefied by the reheated overhead vapor product for cooling with the cooled portion of the non-freezing vapor stream being routed to a side inlet of the absorber tower (see Figure 4, non-freezing components stream from overhead of C-l is cooled in E-l against reheated overhead from C-2). It would have been obvious to one of ordinary skill at the time of applicant’s filing to utilize the main heat exchanger to further cool the non-freezing components stream against reheated absorber overhead to provide multiple heat exchange processes in a single heat exchange saving on plot space and the need for insulating multiple smaller heat exchangers. Additionally utilizing the reheated overhead to cool said reflux saves on external refrigeration requirements. Mak discloses routing a portion of the bottoms product liquid stream from the absorber tower to an additional absorber tower (see 14/20 sent to absorber 61 for further hydrocarbons separation). Mak does not explicitly disclose routing a portion of the bottoms product liquid stream to a plurality of additional absorber towers. This is disclosed by Roberts who provides that bottoms liquid from an absorber can be sent through a plurality of additional absorber towers to separate out specific hydrocarbons such as propane, ethane, and methane (see bottom product stream 41 sent to NGL fractionation 43 which includes a plurality of absorbers, see column 5, lines 2-17). It would have been obvious to one of ordinary skill at the time of applicant’s filing to provide additional 

Mak does not teach separating the reheated first liquid portion into a high freeze point components stream substantially consisting of benzene compounds and other C5+ components and a non-freezing components stream substantially consisting of C1-C4 compounds, where it is the non-freezing components stream sent and liquefied before passing to the absorber tower.
 
Dowd teaches that separating hydrocarbons can be done in a staged process where after initial separation the bottoms stream of the feed (49) is warmed and then passed to a separator which produces a C5+ product stream and a C4-stream (51).  In passing to the debutanizer for separation into C1 and C5+ components the stream is warmed (Column 5, lines 55-65).  The C5+ components include benzene (Table 1).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have after warming the stream (5) of Mak to have separated the stream in a Debutanizer into a C4- stream and a C5+ stream (which C4- stream is sent further and ultimately as stream 24 is the at least partially liquefied stream) based on the teaching of Dowd since it has been shown that combining prior art elements to yield predictable results is obvious whereby separating the bottom stream into a C5+ stream and a C4- stream prior to further separation could both prevent freezing issues downstream and allow for recovery of separated products that can be then provided for uses that the C4- components would be unsuitable.

Mak does not teach compressing the reheated overhead vapor product using an expander-compressor and residue compressor to produce a compressed stream to produce a higher pressure residue gas stream.

Martinez (Figure 1) further discloses compressing the reheated overhead vapor product using an expander-compressor and residue compressor (compressed in 18 and 25) to produce a compressed gas stream that is compressed to produce a higher pressure residue gas stream (the stream 45c is compressed first in 18 to produce a compressed stream 45d and then again in 25 to produce a higher pressure residue gas stream 45e). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to utilize multiple compression stages (with an expander driven compressor and residue gas compressor) as disclosed by Martinez with the reheated overhead of Mak as modified in order to bring the overhead product up to pipeline pressures for easier transport in the LNG facilities are offsite (which transfer would after compression be to 67).

Regarding claim 2, Mak does not explicitly disclose wherein the absorber tower includes one or more mass transfer stages. The examiner goes on official notice that absorbers commonly have one or more mass transfer stages and it would have been obvious to utilize an absorber with one or more mass transfer stages to help with the reflux and stripping within the column improving the distillation.  Applicant has not timely traversed this official notice and as such it is considered admitted prior art.

With respect to claim 5, Mak as modified discloses sending the higher pressure residue gas stream to a liquefaction facility (see 67).

With respect to claim 6, Mak as modified teaches wherein separating the reheated first liquid portion includes using a distillation column/tower (see 61).

With respect to claim 8, Mak does not explicitly disclose wherein at least partially liquefying the non-freezing components stream includes cooling and pressure reducing at least a portion of the non-freezing components at the heat exchanger. Mak does provide for cooling and pressure reducing the non-freezing components (see 26 cooled in 54 and expanded at 56). Mostafa further discloses that the distillation column overhead can be utilized as reflux to an absorber column wherein said stream is cooled 

With respect to claim 9, Both Mak and Mostafa disclose wherein the non-freezing components is increased in pressure at a compressor prior to being liquefied (see compressor 66 in Mak and compressor K-l in Mostafa). See motivation to combine in the rejection of claim 8 above.

With respect to claim 14, Mak discloses wherein the absorber operating pressure is above one of 400, 600, 700, and 800 (see paragraph 29, operates at 500-700 psig). Further the specific operation pressures of distillation columns and absorbers are found to be a design choice that can be optimized through routine experimentation as the purity of the overhead and bottom products greatly depend on the temperature and pressures of said column both of which are well known to be modifying to achieve said products.

With respect to claim 15, Mak discloses that the absorber operating pressure is within one of 400 psia of an inlet gas pressure (inlet feed 11 and 12 would be at or near the absorber pressure, see paragraph 29). Further the specific operation pressures of distillation columns and absorbers and of the feed stream are found to be a design choice that can be optimized through routine experimentation as the purity of the overhead and bottom products greatly depend on the temperature and pressures of said column both of which are well known to be modifying to achieve said products.

With respect to claim 16, Mak discloses wherein removal of the high freeze components from the natural gas is performed without freezing of the high freeze components as neither Mak and Martinez .


Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. 

While examiner does agree that the limitations specifically including the C5+ and benzene and C1-C4 components read over the teachings of Mak as modified in the previous rejection such limitations are shown to be obvious in view of Dowd in the rejection above which teaches that in a first step a liquid bottom stream can be separated into C4- components and C5+ components (which include benzene) and thus applicant’s arguments are moot as they do not apply to the present rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763